IN THE COURT OF APPEALS OF IOWA

                                    No. 16-0864
                               Filed August 17, 2016


IN THE INTEREST OF A.R. and O.R.,
Minor Children,

C.S., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Dallas County, Virginia Cobb,

District Associate Judge.



       A mother appeals from the permanency review order determining the

permanency goal was a relative placement. AFFIRMED.




       Gina E. Verdoorn of Sporer & Flanagan, P.L.L.C., Des Moines, for

appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Kayla A.J. Stratton of the Juvenile Public Defender, Des Moines, for minor

children.



       Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                         2


DANILSON, Chief Judge.

       A mother appeals from the permanency-review order determining the

permanency goal in these juvenile proceedings is for her children, A.R., born in

2004, and O.R., born in 2006, to be placed in the guardianship and custody of

their maternal grandfather. She contends it is in the children’s best interest to be

returned to her care and she is an adequate parent. Upon our de novo review of

this family’s long history with services and the children’s need for stability and

permanency, we find no reason to disturb the juvenile court’s decision.

       The mother has battled substance abuse issues for many years. The

department of human services (DHS) has investigated and found the mother to

have denied critical care to her children a number of times (in 2005, 2006, 2008,

and 2009). The children have been removed from their mother’s care at least

four times. Trial home visits have not been successful for the long term.

       In November 2013, the mother’s oldest child, E.M., born in 2000, was

hospitalized as a result of inadequate medical treatment for his diabetes. Again,

the mother was found to have provided inadequate supervision, and the children

were removed from her care. On January 21, 2014, the children were found to

be children in need of assistance (CINA) pursuant to Iowa Code section

232.2(6)(c)(2) (2013) (“The failure of the child’s parent . . . to exercise a

reasonable degree of care in supervising the child.”).       A dispositional order

continued out-of-home placement in foster care.

       On November 5, 2014, the juvenile court entered a permanency order

granting the mother an extension of six months to achieve reunification. The

court found the “family is cooperating with services and the children are likely to
                                         3


be returned within [six] months.” The children were returned to the mother’s care

on December 31, 2014, with supervision remaining with DHS. The mother was

to continue to provide negative drug screens and engage with services for herself

and the children. A family team meeting in February 2015 included a discussion

of closing the case. A March 27, 2015 DHS case progress report indicated the

mother

        provides random drug screens as requested and provided a clean
        UA this reporting period. [The mother] reports she graduated from
        treatment at Zion [for] addressing her substance abuse needs. The
        family is no longer attending family therapy at Mid-Iowa and has
        been discharged. The children continue to do well in [the mother’s]
        care.

        On April 14, 2015, the juvenile court entered a permanency review order

finding,

        [E.M.] is having some problems with school attendance and has
        been charged with possession of drug paraphernalia; [A.R.]
        appears to be doing well other than school attendance; [O.R.] is
        having some struggles with peers at school; [A.R.] and [O.R.] have
        had some school attendance issues; the children’s mother has
        completed substance abuse treatment but DHS has some concerns
        that she may be exercising poor judgment at times.

The court concluded its involvement was still required and the children remained

CINA.

        On May 11, 2015, the State applied to modify the children’s placement,

asserting:

        [A] known methamphetamine and marijuana user has been staying
        at the family home with the consent of the mother; that this
        individual was found hiding in a closet when he was arrested for a
        probation violation; that the children have not been attending school
        regularly; that the mother has missed drug screens.
                                          4


          In June and July 2015, the mother tested positive for methamphetamine.

She denied any use of methamphetamine.1 The children were removed from her

care by court order once again and, in August 2015, were placed with their

maternal grandfather.

          A permanency review order entered on October 23, 2015, continued out-

of-home placement of the children.2 The court observed the mother was no

longer participating in services and was not attending substance-abuse support

groups. She also had not obtained employment. The juvenile court determined

“that the primary permanency goal for the children is relative placement.”

Guardianship and custody of A.R. and O.R. were placed with their maternal

grandfather, who resides in Minnesota. The mother did not appeal from that

ruling.

          An April 2016 psychosocial evaluation was conducted after the mother’s

mental health provider expressed concerns about her intellectual abilities and her

possible need for vocational rehabilitation services.        The evaluation report

indicates the mother’s intellectual functioning is “at the lower end of the ‘low

average’ range.”     The report also indicates the mother may have reasoning

difficulties in stressful or demanding situations.

          At the April 11, 2016 permanency review hearing DHS reported the

children’s school attendance improved greatly in their grandfather’s care. They

have daily phone contact and weekend visits with their mother because their

1
  The mother consistently tests positive for amphetamine but takes a medication for
ADHD that can test as amphetamine.
2
  The State had requested that E.M. be placed in the custody of the delinquency court,
which apparently occurred.
                                        5


grandfather drives them to see her on weekends. The mother is allowed semi-

supervised daytime contact with the children and fully-supervised overnight

contact. The mother testified she wished to have the children returned and that

she had done all that had been requested of her. She also testified E.M., almost

sixteen years old, would be returning from a group home at the end of the

summer. She acknowledged that while she is able to care for the children when

she sees them on the weekend, conditions would be different if she had all three

children in her care full time. She believed she could do so. The guardian ad

litem agreed with the DHS recommendation that the children remain in their

grandfather’s custody and care under a guardianship.

      On May 3, 2016, the juvenile court entered two orders: the first, a

permanency review order in which it found the children were doing well with their

grandfather, and the mother continued to be unable to provide a stable home for

herself and her children and lacked the ability to parent consistently. The court

found further that “the primary permanency goal for the children is relative

placement with grandfather, who should be made the children’s guardian.” The

second order transferred guardianship jurisdiction to the probate court.

      We review a permanency order de novo. In re K.C., 660 N.W.2d 29, 32

(Iowa 2003). We give weight to the juvenile court’s factual findings, but we are

not bound by them. Id.

      Because we agree with the juvenile court’s findings and conclusions, and

because we further conclude these children need and deserve permanency after

these many years of uncertainty, we affirm. Further discussion is unnecessary.

      AFFIRMED.